     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.676 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE ENRIQUE V. GREENBERG,                      Case No.: 20-cv-01532-GPC-MDD
                                          Debtor,       Bankruptcy No. 19-00878-MM11
12
13                                                      ORDER AFFIRMING
                                                        BANKRUPTCY COURT’S ORDER
14
                                                        OF DISMISSAL
15
16
17     ENRIQUE V. GREENBERG,
18                                     Appellant,
19     v.
20     CHAMPION MORTGAGE COMPANY,
21                                      Appellee.
22
23          Appellant Enrique V. Greenberg (“Greenberg”) appeals an order of the U.S.
24    Bankruptcy Court dismissing his Chapter 11 bankruptcy case. ECF No. 1. The Court
25    finds this motion suitable for decision without oral argument pursuant to Civ. L.R.
26    7.1(d)(1). For the reasons below, the Court AFFIRMS.
27    \\\
28    \\\
                                                    1
                                                                               20-cv-01532-GPC-MDD
                                                                        Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.677 Page 2 of 11



 1    I. Background
 2           The bankruptcy appeal in this case arises out of proceedings in the Chapter 11
 3    bankruptcy case filed on February 20, 2020, Greenberg’s fourth bankruptcy case in the
 4    Southern District of California.1 Bk. No. 19-00878-MM11. Greenberg listed Appellee
 5    Champion Mortgage Company (“Champion”) as the only secured creditor in the case.
 6    Bk. No. 19-00878-MM11, ECF No. 206 at 4. Champion asserts a claim fully secured by
 7    Greenberg’s property located in Temecula, California, (“Property”), which is his
 8    principal residence. Bk. No. 19-00878-MM11, Claims Register, Claim 2-2. The
 9    Property formerly belonged to Greenberg’s mother, Antonia Cortes (“Cortes”), who was
10    the borrower and sole signer of the adjustable rate note and deed of trust that granted
11    Greenberg its security interest in the Property. Id. The note provided a reverse mortgage
12    to Cortes and provided that “[a]ll amounts advanced by Lender, plus interest, if not paid
13    earlier, are due and payable on January 17, 2087.” Id. at 17. The note alternatively
14    required immediate payment in full upon the occurrence of a specified event, including if
15    “A Borrower dies and the Property is not the principal residence of at least one surviving
16    Borrower.” Id. at 19. On December 29, 2010, Cortes passed away, leaving no other
17    borrowers. Bk. No. 19-00878-MM11, ECF No. 206 at 4.
18           Champion filed a proof of claim in Greenberg’s bankruptcy case, to which
19    Greenberg objected. Bk. No. 19-00878-MM11, Claims Register, Claim 2-2. The
20    bankruptcy court overruled that objection, and Greenberg appealed that decision to this
21    Court. See Case No. 3:20-cv-506-GPC-MDD (“Related Case”). Proceedings continued
22    in the bankruptcy court. On April 28, 2020, Greenberg filed his motion to approve the
23    Fourth Amended Individual Chapter 11 Combined Plan of Reorganization and Disclosure
24    Statement (“Plan”), to which Champion objected. Bk. No. 19-00878-MM11, ECF Nos.
25    146, 153. The Plan did not provide for repayment of Champion’s loan on the effective
26
27
      1
       Appellant has also previously filed for bankruptcy in the Central District of California. See Bk. No. 13-
28    29013-WJ13.
                                                          2
                                                                                          20-cv-01532-GPC-MDD
                                                                                   Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.678 Page 3 of 11



 1    date of the Plan, but rather repayment at a variable interest rate over the course of 30
 2    years. See Bk. No. 19-00878-MM11, ECF No. 146 at 5. On May 26, 2020, Champion
 3    filed a motion to dismiss Greenberg’s bankruptcy case. Bk. No. 19-00878-MM11, ECF
 4    No. 154. On August 6, 2020, the bankruptcy court granted Champion’s motion to
 5    dismiss finding, among other things, that Greenberg was prosecuting the case in bad
 6    faith. Bk. No. 19-00878-MM11, ECF No. 206. On August 7, 2020, Greenberg appealed
 7    to this Court. ECF No. 1.
 8          On September 10, 2020, Greenberg filed his opening brief. ECF No. 12. On
 9    October 8, 2020, Champion filed their opening brief. ECF No. 15. On October 23,
10    Greenberg filed a reply brief. ECF No. 18.
11          On February 2, 2021, the Court issued an order in the Related Case affirming in
12    part and vacating and remanding in part the bankruptcy court’s order overruling
13    Greenberg’s objection to Champion’s proof of claim with respect to the Property. Case
14    No. 3:20-cv-506-GPC-MDD, ECF No. 43. Specifically, the Court found that the record
15    was insufficient to conclude on appeal that Champion had standing to file the proof of
16    claim, and thus the Court vacated and remanded on the question of Champion’s standing.
17    Id. at 22. On February 8, 2021, the Court ordered the parties to file limited additional
18    briefing on the issue of what effect the February 2, 2021 order in the Related Case has on
19    this appeal of the bankruptcy court’s order of dismissal, and the parties did so. Case No.
20    3:20-cv-506-GPC-MDD, ECF Nos. 44, 47, 49.
21    II. Legal Standard
22          The Court has jurisdiction to review a bankruptcy court’s final orders pursuant to
23    28 U.S.C. § 158(a). On appeal, the district court reviews the bankruptcy court’s findings
24    of fact for clear error and its conclusions of law de novo. Havelock v. Taxel, 67 F.3d 187,
25    191 (9th Cir. 1995); Fed. R. Bankr. Proc. 8013. “A finding of fact is clearly erroneous
26    when, after reviewing the evidence,” the Court is “‘left with the definite and firm
27    conviction that a mistake has been committed.’” In re Contractors Equip. Supply Co.,
28
                                                    3
                                                                                 20-cv-01532-GPC-MDD
                                                                          Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.679 Page 4 of 11



 1    861 F.2d 241, 243 (9th Cir. 1988) (quoting Anderson v. City of Bessemer City, 470 U.S.
 2    564, 573 (1985)).
 3          The question of whether a petition was filed in good faith is a question of fact
 4    reviewed for clear error, and a bankruptcy court’s decision to dismiss a case as a bad faith
 5    filing is reviewed for abuse of discretion. See In re Marsch, 36 F.3d 825, 828 (9th Cir.
 6    1994); In re Marshall, 721 F.3d 1032, 1045 (9th Cir. 2013).
 7    III. Discussion
 8          On appeal, Greenberg contends the bankruptcy court erred in dismissing his case
 9    because it misapplied the law relating to whether his proposed plan of reorganization
10    could be confirmed over Champion’s objection. ECF No. 12 at 5. Champion responds
11    that the bankruptcy court properly dismissed the case upon finding that Greenberg was
12    prosecuting the case in bad faith, that the estate was suffering a continuing loss without a
13    reasonable likelihood of rehabilitation, and dismissal was in the best interests of the
14    creditors. ECF No. 15 at 15–16.
15       A. The Bankruptcy Court’s Order of Dismissal
16          In its order granting Champion’s motion to dismiss, the bankruptcy court first
17    found that Greenberg’s proposed plan of reorganization could not be confirmed over
18    Champion’s objection. Bk. No. 19-00878-MM11, ECF No. 206 at 6. The bankruptcy
19    court then determined that two grounds justified dismissal of Greenberg’s bankruptcy
20    case. See id. at 7–9.
21          First, the Court determined that Greenberg’s lack of good faith in filing the
22    bankruptcy case supported dismissal. Id. at 8. The bankruptcy court noted that to
23    determine whether the case had been filed in bad faith, it was required to consider the
24    totality of the circumstances based on the following factors:
25          (1) The debtor has only one asset.
            (2) The secured creditors’ lien encumbers that asset.
26
            (3) There are generally no employees except for the principals.
27          (4) There is little or no cash flow, and no available sources of income to sustain a
            plan of reorganization or to make adequate protection payments.
28
                                                    4
                                                                                 20-cv-01532-GPC-MDD
                                                                          Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.680 Page 5 of 11



 1           (5) There are few, if any, unsecured creditors whose claims are relatively small.
             (6) There are allegations of wrongdoing by the debtor or its principals.
 2
             (7) The debtor is afflicted with the “new debtor syndrome” in which a one-asset
 3           equity has been created or revitalized on the eve of foreclosure to isolate the
             insolvent property and its creditors.
 4
             (8) Bankruptcy offers the only possibility of forestalling loss of the property.
 5
 6    Id. at 7 (quoting In re Stolrow’s, Inc., 84 B.R. 167, 171 (B.A.P. 9th Cir. 1988)).
 7           The bankruptcy court found that Greenberg’s main asset was the Property, which
 8    was encumbered only by Champion’s lien. Id. at 8. Additionally, the bankruptcy court
 9    noted that although Greenberg had sufficient income to make payments, Greenberg had
10    not been making payments during the pendency of the case and the monthly payment
11    scheme proposed under his plan of reorganization was not permissible because
12    Greenberg was required to pay the claim in full. Id. The bankruptcy court also found
13    that bankruptcy was the only possibility of stopping foreclosure of the Property. Id.
14    Lastly, the bankruptcy court found that this was Greenberg’s fifth2 unsuccessful
15    bankruptcy filing and noted that bad faith had been found in the past. Id.\
16           Second, the bankruptcy court determined that there was substantial or continuing
17    loss or diminution of the estate and an absence of a reasonable likelihood of
18    rehabilitation, justifying dismissal under 11 U.S.C. § 1112(b)(4). Id. The bankruptcy
19    court found that continuing losses were shown because Greenberg was not making
20    payments to Champion despite his accrual of cash assets. Id. The bankruptcy court also
21    determined that a continuance of the reorganization effort was not justified, and thus the
22    loss to the estate was not likely to be rehabilitated, because Greenberg had thus far
23    refused to propose a plan that would pay Champion in full, and “through five bankruptcy
24
25    2
        The bankruptcy court and the parties alternatively refer to Greenberg’s present bankruptcy case as
26    either his fourth or fifth filing. E.g., ECF No. 15 at 10. This discrepancy is due to the fact that
      Greenberg filed for bankruptcy in the Central District of California prior to his four petitions in the
27    Southern District. See Bk. Nos. 6:13-BK-29013-wj (Bankr. C.D. Cal.), 14-00260-MM7 (Bankr. S.D.
      Cal.), 15-04631-MM11 (Bankr. S.D. Cal.), 15-06578-MM11 (Bankr. S.D. Cal.), 19-00878-MM11 (S.D.
28    Cal.).
                                                         5
                                                                                        20-cv-01532-GPC-MDD
                                                                                 Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.681 Page 6 of 11



 1    cases has indicated no interest in pursuing this claim in favor of endless litigation.” Id. at
 2    8–9.
 3           Lastly, the bankruptcy court concluded that dismissal on the grounds of bad faith
 4    filing or continuing loss to the bankruptcy estate was appropriate because Champion was
 5    Greenberg’s only creditor, and dismissal would allow it to exercise its state law remedies,
 6    and because Greenberg would need to pay Champion in full regardless of how he
 7    proceeded. Id. at 9.
 8       B. The Bankruptcy Court’s Dismissal for Bad-Faith Filing
 9           1. Effect of February 2, 2021 Order
10           In considering the merits of this appeal, the Court must resolve whether the
11    February 2, 2021 order in the Related Case, which vacated and remanded the bankruptcy
12    court’s implicit finding that Champion had established standing to file its proof of claim,
13    requires the Court to remand the case to the bankruptcy court or whether the bankruptcy
14    court’s order of dismissal can be affirmed even absent any conclusion that Champion had
15    standing to file the proof of claim. The Court requested the parties file additional briefing
16    following the Court’s February 2 order because it appeared possible that the bankruptcy
17    court’s order of dismissal may have been based in part on the assumption that Champion
18    had standing to file a proof of claim. Champion argues that the two bases for dismissal
19    cited by the bankruptcy court, namely that Greenberg had filed the bankruptcy case in
20    bad faith and that there was a substantial or continuing loss or diminution of the estate
21    and an absence of a reasonable likelihood of rehabilitation, are not disturbed by the
22    Court’s decision on the issue of standing. See Case No. 3:20-cv-506-GPC-MDD, ECF
23    No. 47. Greenberg argues that in light of the Court’s February 2 order, the Court should
24    stay the order of dismissal of his bankruptcy case, reinstate the case, and reinstate the
25    automatic stay pending further bankruptcy proceedings but did not provide legal
26    argument. Case No. 3:20-cv-506-GPC-MDD, ECF Nos. 49, 50.
27           As described above, the bankruptcy court cited several factors in support of its
28    finding that Greenberg’s latest Chapter 11 petition was not filed in good faith.
                                                    6
                                                                                  20-cv-01532-GPC-MDD
                                                                           Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.682 Page 7 of 11



 1    Specifically, the bankruptcy court considered that Greenberg’s proposed plan of
 2    reorganization was unconfirmable as it sought to impermissibly modify Champion’s
 3    claim and that Greenberg had not been making payments to Champion. ECF No. 206 at
 4    8. Given that the Court’s February 2, 2021 order vacated in part the bankruptcy court’s
 5    order overruling Greenberg’s objections to Champion’s claim, this factor no longer
 6    clearly favors a finding of a lack of good faith because the bankruptcy court has yet to
 7    redetermine whether Champion has standing to file a proof of claim, and thus whether the
 8    bankruptcy court would allow its claim is an open question. However, the bankruptcy
 9    court cited a number of other factors that supported its finding of bad faith that are
10    independent of whether Champion’s claim is ultimately allowed or disallowed in the
11    bankruptcy proceeding. The bankruptcy court noted that Greenberg’s main asset is the
12    Property and Champion is the sole creditor whose lien encumbers the Property; that
13    bankruptcy is the only means to stop foreclosure of the property; and that this is
14    Greenberg’s fifth successive unsuccessful bankruptcy filing, and bad faith had been
15    found in his previous cases. Id.
16          Thus, although some of the factors cited by the bankruptcy court were potentially
17    contingent on Champion having an allowed claim in the bankruptcy case, several others
18    exist even if Champion’s standing to file a proof of claim remains disputed. The Court
19    therefore will proceed to consider whether these other factors could have supported the
20    bankruptcy court’s determination. Cf. In re Wenegieme, No. 17-CV-2100 (RJS), 2018
21    WL 9536800, at *3 (S.D.N.Y. Jan. 9, 2018) (suggesting that even if one bad faith ground
22    was not applicable, bankruptcy court’s conclusion that case was filed in bad faith was
23    clearly supported on other grounds).
24          2. Whether Bankruptcy Court’s Finding of Bad Faith was Clearly Erroneous
25          Although not specifically provided for in Section 1112(b) of the bankruptcy code,
26    the Ninth Circuit has held that a debtor’s lack of good faith in filing a bankruptcy petition
27    can constitute cause for dismissal. See In re Marsch, 36 F.3d at 828. The question of
28    whether a bankruptcy petition was filed in good faith is a factual one. In re Stolrow’s
                                                    7
                                                                                 20-cv-01532-GPC-MDD
                                                                          Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.683 Page 8 of 11



 1    Inc., 84 B.R. at 170. The debtor’s subjective intent is not the determinative factor. In re
 2    Marsch, 36 F.3d at 828. Rather, the question is whether the filing seeks “to achieve
 3    objectives outside the legitimate scope of the bankruptcy laws.” Id.
 4          “The existence of good faith depends on an amalgam of factors and not upon a
 5    specific fact.” Id. (quoting In re Arnold, 806 F.2d 937, 939 (9th Cir. 1986)); see also
 6    Phoenix Piccadilly, Ltd., 849 F.2d 1393, 1394 (11th Cir. 1988) (quoting In re Albany
 7    Partners, Ltd., 749 F.2d 670, 674 (11th Cir. 1984)) (“[T]here is no particular test for
 8    determining whether a debtor has filed a petition in bad faith. Instead, the courts may
 9    consider any factors which evidence ‘an intent to abuse the judicial process and the
10    purposes of the reorganization provisions’ or, in particular, factors which evidence that
11    the petition was filed ‘to delay or frustrate the legitimate efforts of secured creditors to
12    enforce their rights.’”). The general purpose of bankruptcy is to “to facilitate
13    rehabilitation or reorganization of [a debtor’s] finances and to promote a ‘fresh start’
14    through the orderly disposition of assets to satisfy creditors.” See Matter of Little Creek
15    Dev. Co., 779 F.2d 1068, 1071 (5th Cir. 1986). As noted by the bankruptcy court, the
16    non-exhaustive list of factors delineated in In re Stolrow’s can help guide a court’s
17    determination of whether a case was filed in good faith or for an improper purpose. See
18    In re Stolrow’s, Inc., 84 B.R. at 171. In addition, the Bankruptcy Appellate Panel for the
19    Ninth Circuit (“BAP”) has also found the following factors relevant: “(1) whether the
20    debtor misrepresented facts in his petition or plan, unfairly manipulated the Bankruptcy
21    Code, or otherwise filed his petition or plan in an inequitable manner; (2) the debtor’s
22    history of filings and dismissals; (3) whether the debtor only intended to defeat state court
23    litigation; and (4) the presence of egregious behavior.” In re Prometheus Health
24    Imaging, Inc., No. BAP CC-14-1576-FKIKU, 2015 WL 6719804, at *4 (B.A.P. 9th Cir.
25    Nov. 2, 2015) (citing In re Welsh, 711 F.3d 1120, 1129 n.45 (9th Cir. 2013)).
26          Here, Greenberg has not put forth any argument or evidence to challenge the
27    bankruptcy court’s finding that he did not file his petition in good faith, aside from his
28    contentions related to the confirmability of his plan and a conclusory assertion of good
                                                     8
                                                                                  20-cv-01532-GPC-MDD
                                                                           Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.684 Page 9 of 11



 1    faith. See ECF No. 18 at 10. Regardless of the merits of Greenberg’s argument that his
 2    proposed plan of reorganization did not impermissibly modify Champion’s claim, other
 3    factors supported the bankruptcy court’s conclusion that Greenberg’s petition did not
 4    have a valid bankruptcy purpose. The Property is Greenberg’s primary asset, and
 5    Champion’s lien alone encumbers the Property. Bk. No. 19-00878-MM11, ECF No. 146
 6    at 18. Aside from Champion, there were no other creditors listed in the case. See
 7    generally id. Champion states that it intends to pursue its state court remedies with
 8    respect to its lien on the Property, which leaves bankruptcy as the only possibility to
 9    prevent foreclosure. See ECF No. 15 at 15. In fact, as the bankruptcy court noted,
10    Greenberg suggested in his Disclosure Statement that he filed the bankruptcy cases to
11    stop foreclosure of the Property. See Bk. No. 19-00878-MM11, ECF No. 206 at 7; ECF
12    No. 146 at 16–17. Although “[p]etitions in bankruptcy arising out of a two-party dispute
13    do not per se constitute a bad-faith filing by the debtor[],” in this case the debtor is a
14    repeat filer and the issues—including Greenberg’s contentions regarding Champion’s
15    entitlement to enforce the Note—could more effectively be resolved in state court, not
16    through bankruptcy. In re Sullivan, 522 B.R. 604, 616 (B.A.P. 9th Cir. 2014) (quoting In
17    re Stolrow’s, Inc., 84 B.R. at 171); In re St. Paul Self Storage Ltd. P’ship, 185 B.R. 580,
18    583 (B.A.P. 9th Cir. 1995).
19          The bankruptcy court’s finding of bad faith in Greenberg’s previous bankruptcy
20    case, and the BAP’s order affirming its dismissal, supports the Court’s conclusion that
21    the bankruptcy court did not clearly err in dismissing the present bankruptcy case. In
22    Greenberg’s 2015 Bankruptcy Case, Greenberg had attempted to file a proof of claim on
23    then-creditor U.S. Bank’s behalf in the amount of one dollar, but the bankruptcy court
24    granted U.S. Bank’s motion to withdraw the claim so that it could proceed in state court.
25    Bk. No. 15-06578-MM11, ECF No. 134 at 3. The bankruptcy court later dismissed
26    Greenberg’s bankruptcy case on the ground that not been filed in good faith. Bk. No. 15-
27    06578-MM11, ECF Nos. 206, 191 at 5. In affirming, the BAP explained:
28
                                                     9
                                                                                   20-cv-01532-GPC-MDD
                                                                            Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.685 Page 10 of 11



 1               The record clearly evidences Debtor’s intent to forum shop by invoking the
                 automatic stay with the filing of his petition and attempting to have the bankruptcy
 2
                 court, rather than the state court, determine the extent and validity of U.S. Bank’s
 3               lien. Those issues are purely state law issues easily resolved by the state court. This
                 was Debtor’s fourth successive bankruptcy filing in two years, which, based on its
 4
                 timing, was likely filed to impede U.S. Bank’s settlement with the chapter 7 trustee
 5               and frustrate its efforts to reform the deeds of trust. It is apparent that Debtor’s case
                 had no reorganizational purpose.
 6
 7     In re Greenberg, No. 3:15-BK-06578-MM, 2017 WL 3816042, at *6 (B.A.P. 9th Cir.
 8     Aug. 31, 2017). Greenberg’s circumstances have not meaningfully changed since his
 9     prior bankruptcy case. Then, as now, Greenberg’s purpose does not appear to be to
10     reorganize his finances but rather to have the creditor’s claims disallowed and to
11     relitigate the issue settled in the 2015 Compromise Order.
12               Accordingly, Greenberg’s argument regarding the confirmability of his plan does
13     not undermine the bankruptcy court’s factual finding that Greenberg had not filed the
14     bankruptcy case in good faith. Taken together, the other factors cited by the bankruptcy
15     court are sufficient to support its determination that Greenberg’s fifth bankruptcy filing
16     was made not for the purposes of reorganizing his estate, but the purpose of continuing
17     litigation to avoid foreclosure. The Court therefore concludes that the bankruptcy court
18     did not clearly err in finding that Greenberg’s bankruptcy petition was not filed in good
19     faith.3
20               3. Whether Bankruptcy Court’s Dismissal of the Case was an Abuse of Discretion
21               Before dismissing the case, the bankruptcy court was required to consider whether
22     dismissal would be in the best interests of the estate and its creditors. See In re Sullivan,
23     522 B.R. at 612. Greenberg does not argue that the bankruptcy court erred in concluding
24     that dismissal was in the best interests of the creditors or the estate, and thus he may have
25
26
27     3
        Because the Court concludes that the bankruptcy court’s order of dismissal on the ground of bad faith
       should be affirmed, it need not reach the alternative ground identified by the bankruptcy court regarding
28     continuing loss to the estate under 11 U.S.C. § 1112(b)(4)(A).
                                                          10
                                                                                           20-cv-01532-GPC-MDD
                                                                                    Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 20 Filed 04/19/21 PageID.686 Page 11 of 11



 1     waived his ability to challenge this issue. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th
 2     Cir. 1999). In any case, the Court finds that the bankruptcy court did not abuse its
 3     discretion in dismissing the case. Here, the only creditor in the case was Champion, and
 4     the bankruptcy court accepted Champion’s assertion that its interests would be best
 5     protected by dismissal so that it could pursue its state law remedies. See Bk. No. 19-
 6     00878-MM11, ECF No. 206 at 9. It was also not unreasonable for the bankruptcy court
 7     to conclude that the interests of the bankruptcy estate would be best served by dismissal,
 8     because the purpose would be to pay Champion in full regardless of how Greenberg
 9     proceeded. Id. The estate would therefore not be harmed by dismissal. Given that the
10     bankruptcy court found Greenberg was not pursuing a legitimate bankruptcy purpose and
11     that the issues remaining in the case could be pursued outside of the bankruptcy forum,
12     no other factors appear to weigh against dismissal. See In re Rand, No. BAP.AZ-10-
13     1160-BAPAJ, 2010 WL 6259960, at *10 n.14 (B.A.P. 9th Cir. Dec. 7, 2010) (citing 7
14     Collier on Bankruptcy ¶ 1112.04[7] (16th ed. 2010)) (listing factors relevant to the
15     court’s determination of the interests of creditors and the estate).
16            Accordingly, the Court finds that the bankruptcy court properly exercised its
17     discretion in dismissing the case.4
18     IV. Conclusion
19            The Court therefore AFFIRMS the bankruptcy court’s order of dismissal.
20            IT IS SO ORDERED.
21     Dated: April 19, 2021
22
23
24
25
26
       4
         Greenberg filed a “Ex Parte Application to (1) Stay the Order of Dismissal of the Case, (2) Reinstate
27     the Case, and (3) Reinstate the Automatic Stay pending Appeal” in the Related Case. See Case No.
       3:20-cv-506-GPC-MDD, ECF No. 50. Because the Court affirms the dismissal of the bankruptcy case,
28     the Court DENIES the application.
                                                          11
                                                                                          20-cv-01532-GPC-MDD
                                                                                   Bankruptcy No. 19-00878-MM11
